              Case 16-10189-KKS        Doc 43    Filed 06/12/19     Page 1 of 4




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION


In re:

JAMIE N GRIMM,                                        Case No.: 16-10189-KKS
                                                      Chapter 13

        Debtor.                        /

    ORDER DISAPPROVING APPLICATION FOR THE RECOVERY OF
                 UNCLAIMED FUNDS (Doc. 42)

        THIS CASE came on for consideration of the Application for the Re-

covery of Unclaimed Funds (the “Application,” Doc. 42) submitted by

Dilks & Knopik, LLC, as Applicant. The Application fails to fulfill the

requirements of 28 U.S.C. § 2042.1 It is

ORDERED:

        The Application for Payment of Unclaimed Funds (Doc. 42) is DIS-

APPROVED without prejudice for the following reason(s):

    X   The Applicant used application forms not authorized by this Court.

The       correct    forms     can     be    found      on    the     Court’s      website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
             Case 16-10189-KKS   Doc 43   Filed 06/12/19   Page 2 of 4




     The Applicant is missing page ____ of the official forms.

     Proof of service is deficient upon the Office of the United States At-

torney at:

      - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

         Adams St., 4th Floor, Tallahassee, FL 32301

      - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

         32502

     The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

     A copy of the individual Applicant’s photo identification was not pro-

vided or was illegible.

 X   A copy of the officer of the Corporate Applicant’s photo identification

and proof of employment was not provided or was illegible.

     Notarized signatures of the Applicant were not provided.

     Applicant’s name, address and telephone number were not provided.

     No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided.

 X   The Applicant failed to select, or selected the incorrect box on pg. 1

of the Application indicating how Applicant is entitled to the funds.


                                      2
           Case 16-10189-KKS       Doc 43   Filed 06/12/19   Page 3 of 4




    The Applicant did not supply a notarized original Power of Attorney.

    The Corporate Applicant failed to provide a notarized corporate

power of attorney signed by an officer of the company and a statement of

the signing officer’s authority.

    The Corporate Applicant has not provided current proof of the au-

thorized representative’s authority to pursue the unclaimed funds.

    The name of the Applicant claiming the unclaimed funds does not

match the name of the original creditor as listed on the Proof of Claim or

Notice of Payment of Unclaimed Funds.

    The Applicant did not supply sufficient documentation evidencing

the transfer of the claim or proof of purchase/sale of the assets.

     The amount of funds requested does not match the amount held in

the court registry.

     There are no funds on deposit in the names of the Applicant.

    Other []




                                        3
              Case 16-10189-KKS   Doc 43    Filed 06/12/19   Page 4 of 4




       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on           June 12, 2019                         .



                                           _________________________
                                           KAREN K. SPECIE
                                           Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Jamie N. Grimm
24603 SE Highway 19
Old Town, FL 32680




                                       4
